Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147511                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MICHIGAN ASSOCIATION OF                                                                                   Joan L. Larsen,
  GOVERNMENTAL EMPLOYEES,                                                                                             Justices
           Plaintiff-Appellee,
  v                                                                 SC: 147511
                                                                    COA: 304920
                                                                    Ct of Claims: 10-000037-MK
  STATE OF MICHIGAN and OFFICE OF
  THE STATE EMPLOYER,
            Defendants-Appellants.

  _________________________________________/

         By order of January 29, 2014, the application for leave to appeal the June 20, 2013
  judgment of the Court of Appeals was held in abeyance pending the decisions in UAW v
  Green (Docket No. 147700) and Mich Coalition of State Emp Unions v State of Mich
  (Docket No. 147758). On order of the Court, the cases having been decided on July 29,
  2015, 498 Mich 282 (2015), and 498 Mich 312 (2015), respectively, the application is
  again considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.305(H)(1). The parties shall file supplemental
  briefs within 42 days of the date of this order and shall include among the issues to be
  briefed whether, given that the Civil Service Commission has constitutional authority to
  “fix rates of compensation” for the classified service, Const 1963, art 11, § 5, and given
  that the relief the plaintiff requests is not available unless the Civil Service Commission
  reconsiders its rate-setting decision, is the plaintiff’s breach of contract claim cognizable
  in the Court of Claims? The parties should not submit mere restatements of their
  application papers.

         LARSEN, J., states as follows:

         Although I intend to participate in the forthcoming oral argument on the
  application for leave to appeal, I did not participate in the entry of this order because the
  Court considered the application before I assumed office and my vote is not outcome-
  determinative.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2016
           t0127
                                                                               Clerk